DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 43-58, 60, 62-65, 67-68, and 72 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 03/02/2022, with respect to the rejection(s) of claims 43-58, 60, 62-65, 67-68, and 72 has been fully considered and the results as followings:
On pages 8-17 of Applicant’s remarks, Applicant argues that the combination of Eramian, Bonge, and Rosen does not teach or suggest the claimed invention because:
Eramian does not disclose wherein the association information associates each unique identification number with a function, intermittently receiving additional association information, wherein the additional information comprises an updated association of each unique identification number with a function, using the additional association information to update the association information, and using the association information to identify the function corresponding to the unique identification number.
Bonge does not teach wherein the association information associates each unique identification number with a function, Bonge does not disclose intermittently receiving additional association information, wherein the additional information comprises an updated association of each unique identification number with a function, using the additional association information to update the association information, and using the association information to identify the function corresponding to the unique identification number. 
Rosen does not disclose wherein the association information associates each unique identification number with a function, intermittently receiving additional association information, wherein the additional information comprises an updated association of each unique identification number with a function, using the additional association information to update the association information, and using the association information to identify the function corresponding to the unique identification number. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this instant case, as discussed in the Final rejection mailed on 02/10/2021, the rejection relied upon Eramian to disclose at least one communications module with a unique identification number for locations tracking of a user device as recited in the limitations of receiving association information (Eramian: [0013],[0024],[0026], [0039], [0041], and FIG. 1) of at least one communications module (Eramian: FIG. 1 the home location beacon 130), wherein the association information associates each communication module of the at least one communications module with a unique identification number (Eramian: [0013]: The beacon may employ BLE communications that emit a signal receivable by the device. The communication may include an identifier for the beacon, the user, and/or a service provider offering monitoring and/or check-in services through the wireless beacons, [0024], [0026], [0039], [0041], and FIG. 1: home location beacon 130 may broadcast a token, such as a universally unique identifier (UUID), for reception by check-in application 112, as will be explained in more detail herein. Check-in application 112 may utilize communication module 118 of user device 110 to receive the token from home location beacon 130. If check-in application 112 acknowledges the UUID as identifying home location beacon 130 and/or service provider server 140 (e.g., if , wherein the wearable device (Eramian: FIG. 1 the user device 110) is configured for wear by a subject (Eramian: Abstract, [0020], [0026], [0037], [0071], [0076], and FIG. 1: user device 110 may also correspond to a small processing device and/or tag that may be included in or attached to a watch, wallet, necklace, clothing item, or other wearable piece and configured to only establish a communication with home location beacon 130 in order to monitor a movement of user 102 throughout a location with a plurality of wireless beacons). 
While Eramian discloses each beacon/communication module is determined based on additional information including the beacon unique identification number (Eramian: [0013]: The beacon may employ BLE communications that emit a signal receivable by the device. The communication may include an identifier for the beacon, the user, and/or a service provider offering monitoring and/or check-in services through the wireless beacons, [0024], [0026], [0039], [0041], and FIG. 1: home location beacon 130 may broadcast a token, such as a universally unique identifier (UUID), for reception by check-in application 112, as will be explained in more detail herein. Check-in application 112 may utilize communication module 118 of user device 110 to receive the token from home location beacon 130), Eramian does not explicitly disclose the additional information associates with a function as claimed.
Further, Bonge discloses wherein the association information associates each unique identification number with a function (Bonge: [0006], [0054], [0104]-[0107], and FIG. 6: The remote transceiver device 13 may then send a signal to the animal-worn device 1 instructing it to activate selected outputs according to a set of pre-programmed instructions. For example, the remote transceiver device 13 may be used as an area restriction device wherein it instructs the animal-worn device 1 to activate a shock output whenever the animal 3 comes within a predetermined distance), intermittently receiving additional association information (Bonge: [0018], [0083]-[0084], [0087], [0089], [0093], [0096], [0100]-[0101], [0114]-[0115], FIG. 11-17, FIG. 19-27), wherein the additional information comprises an updated association (Bonge: [0018], [0083]-[0084], [0087], [0089], [0093], [0096], [0100]-[0101], [0114]-[0115], FIG. 11-17, FIG. 19-27) of each unique identification number with a function (Bonge: [0018], [0083]-[0084], [0087], [0089], [0093], [0096], [0100]-[0101], [0114]-[0115], FIG. 11-17, FIG. 19-27: FIG. 21 shows a second leash control graphical interface 142 that may be displayed on the graphic display panel 48 of the wireless mobile device 4. The second leash control graphical interface 142 may include setup information to allow the human user to configure the settings of the "Virtual Leash" application. A distance slider 81 may be included to allow the human user to select the distance from the wireless mobile device 4 where the predetermined boundary 77 will exist. The duration slider 64 may be included to allow the human user to select the length of the shock stimulus or other stimulus sent from the shock generator 33, the tone generator 37, etc. The intensity slider 65 may be included to allow the human user to fine tune the level of intensity by sliding the digital dial along the intensity slider 65 to increase or decrease the level of intensity, which may be indicated by the percentage level of the intensity. The second leash control graphical interface 142 may also include the connected device indicator 51 to indicate the animal-worn device 1 that has been selected. The second leash control graphical interface 142 may include the return button 67 to allow the human user to return to a previous graphical interface, such as the first leash control graphical interface 141); using the additional association information to update the association information (Bonge: [0018], [0083]-[0084], [0087], [0089], [0093], [0096], [0100]-[0101], ; receiving physiological data of a subject from one or more physiological sensors (Bonge: [0014], [0016], [0055], [0061], [0063], [0068], [0070], [0082], and FIG. 7 the sensors including the temperature sensor 20 and the heart rate monitor 24: Further embodiments monitor the animal's behavior or health and fitness. For example, embodiments may monitor the speed at which an animal is moving and/or the animal's body temperature, heart rate and other vital signs. Other embodiments may also monitor environmental data, such as temperature and precipitation); receiving environmental data from one or more environmental sensors (Bonge: [0061], [0063], [0068], [0070], and FIG. 7), wherein the environmental data comprises conditions of the subject’s environment (Bonge: [0014], [0016], [0055], [0061], [0082], [0110], and FIG. 7 the heart rate monitor 24: The animal-worn device 1 may include a temperature sensor 20 capable of measuring an ambient environmental temperature and/or the animal's 3 body temperature); performing the function when at least one criterion is met (Bonge: [0006], [0054], [0104]-[0107], and FIG. 6), wherein the performed function comprises at least one of a tracking function and a stimulus function (Bonge: [0005], [0052], [0069], [0075], [0077], [0080], [0089], FIG. 11-17,  and FIG. 19-27 : "Settings" information may include buttons or the like to allow the human user to set several individually selectable stimulus levels and durations for the selected animal-worn device 1. For example, "Settings" graphical interface 123 may include intensity buttons 63 to allow the human user to select different intensity levels for the shock stimulus sent from the shock generator 33 to the electrodes 43, 44 that are used to correct animal behavior. As an alternative to or in addition to the intensity buttons 63, the "Settings" graphical interface 123 may include an intensity slider 65 that allows the human user to fine tune the level of intensity by sliding a digital dial along the intensity slider 65 to increase or decrease the level of intensity, which may be indicated by the percentage level of the intensity. The "Settings" graphical interface 123 may also include a duration slider 64 to allow the human user to select the length of the shock stimulus sent from the shock generator 33. The "Settings" graphical interface 123 may include "Record Command" options 66 to allow the human user to record commands ; using information of at least one of the physiological data, the environmental data, and the performed function to identify at least one requirement of the subject (Bonge: [0054]-[0055] and FIG. 6: The remote transceiver device 13 may also communicate with the wireless mobile device 4 or the other wireless devices previously described for dynamic control of the animal's 3 environment. For example, the remote transceiver 13 may receive instructions in real time from the wireless mobile device 4 or other wireless devices instructing it to turn on sprinklers or air conditioning when the animal's 3 temperature rises above a predetermined set point. For another example, the remote transceiver 13 may be instructed to turn on soothing music when the animal 3 is whining. A wide variety of pre-programmed tasks are possible using external devices wirelessly in communication with the wireless mobile device 4 and the animal-worn transceiver 1); transmitting instructions to at least one activity device to address the at least one requirement (Bonge: [0054]-[0055] and FIG. 6: The remote transceiver device 13 may also communicate with the wireless mobile device 4 or the other wireless devices previously described for dynamic control of the animal's 3 environment. For example, the remote transceiver 13 may receive instructions in real time from the wireless mobile device 4 or other wireless devices instructing it to turn on sprinklers or air conditioning when the animal's 3 temperature rises above a predetermined set point. For another example, the remote transceiver 13 may be instructed to turn on soothing music when the animal 3 is whining. A wide variety of pre-programmed tasks are possible using external devices wirelessly in communication with the wireless mobile device 4 and the animal-worn transceiver 1).
Rosen discloses the method steps of using the association information to identify the function (Rosen: Abstract, [0024]-[0025], [0029]-[0030], [0032], [0034], [0054]: The tracking device may be configured to operate in different modes of activity (i.e., low-power modes) based on information identified within received safe-zone broadcasts, [0060]: The tracking device may compare the determined identities of the transmitting devices of received messages to a locally-stored database containing identifying information describing devices associated with recognized safe-zones. For example, the database may contain data entries including serial numbers for the base safe-zone beacon and the portable safe-zone beacon. If the identifying information of the transmitting device of a received message matches a base safe-zone (e.g., base safe-zone beacon) entry within the database, the tracking device may determine a base safe-zone broadcast was received) corresponding to the unique identification number (Rosen: Abstract, [0046], [0051]: each portable safe-zone broadcast may include a unique message identifier (e.g., a message number or a unique timestamp code), that the tracking device and/or portable safe-zone beacon may use to identify received and/or transmitted messages,  [0060], [0064], [0075], and FIG. 2-3: the tracking device may receive a message including a key code known only to the tracking device and the base safe-zone beacon, such as a base safe-zone identifier), performing the function when at least one criterion is met (Rosen: Abstract, [0024]-[0025], [0029]-[0030], [0032], [0034], [0054]: The tracking device may be configured to operate in different modes of activity (i.e., low-power modes) based on information identified within received safe-zone broadcasts, [0060]: The tracking device may compare the determined identities of the transmitting devices of received messages to a locally-stored database containing identifying information describing devices associated with recognized safe-zones. For example, the database may contain data entries including serial numbers for the base safe-zone beacon and the portable safe-zone beacon. If the identifying information of the transmitting device of a received message matches a base safe-zone (e.g., base safe-zone 
Therefore, in view of teachings by Eramian, Bonge, and Rosen it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Eramian, to include the association information associates each unique identification number with a function, intermittently receiving additional association information, wherein the additional information comprises an updated association of each unique identification number with a function, using the additional association information to update the association information, suggested by  Bonge, for the purpose of preventing an animal away/within a predetermined area and further to include the method steps of using the association information to identify the function corresponding to the unique identification number, as suggested by Rosen. The motivation for this is to activate an assign function of a tracking device based on its location.
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained (see re-iterated rejections below for details).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 43-48, 50, 54, 57-58, 60, 62-65, 67-68, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Eramian (Eramian – US 2015/0350848 A1) in view of Bonge, Jr. (Bonge – US 2016/0021506 A1) and Rosen et al. (Rosen – US 2014/0062695 A1).

As to claim 43, Eramian discloses a method comprising,
one or more applications running on at least one processor of a wearable device (Eramian: FIG. 1 the user device 110) for providing,
receiving association information (Eramian: [0013], [0024], [0026], [0039], [0041], and FIG. 1) of at least one communications module (Eramian: FIG. 1 the home location beacon 130), wherein the association information associates each communication module of the at least one communications module with a unique identification number (Eramian: [0013]: The beacon may employ BLE communications that emit a signal receivable by the device. The communication may include an identifier for the beacon, the user, and/or a service provider offering monitoring and/or check-in services through the wireless beacons, [0024], [0026], [0039], [0041], and FIG. 1: home location beacon 130 may broadcast a token, such as a universally unique identifier (UUID), for reception by check-in application 112, as will be explained in more detail herein. Check-in application 112 may utilize communication module 118 of user device 110 to receive the token from home location beacon 130. If check-in application 112 acknowledges the UUID as identifying home location beacon 130 and/or service provider server 140 (e.g., if check-in application 112 determines the UUID corresponds to a request to complete a check-in), check-in application 112 may transmit an identifier corresponding to user 102 and/or user device 110 back to home location beacon 130. Check-in application 112 , wherein the wearable device (Eramian: FIG. 1 the user device 110) is configured for wear by a subject (Eramian: Abstract, [0020], [0026], [0037], [0071], [0076], and FIG. 1: user device 110 may also correspond to a small processing device and/or tag that may be included in or attached to a watch, wallet, necklace, clothing item, or other wearable piece and configured to only establish a communication with home location beacon 130 in order to monitor a movement of user 102 throughout a location with a plurality of wireless beacons); 
detecting a radio frequency signal transmitted by a communications module of the at least one communications module (Eramian: [0013], [0024], [0026], [0039], [0041], and FIG. 1), wherein the transmitted signal includes the unique identification number of the transmitting communications module (Eramian: [0013],[0024],[0026], [0039], [0041], and FIG. 1), the detecting including identifying the unique identification number (Eramian: [0013], [0024], [0026], [0039], [0041], and FIG. 1).

Eramian does not explicitly disclose:
wherein the association information associates each unique identification number with a function,
intermittently receiving additional association information, wherein the additional information comprises an updated association of each unique identification number with a function;
using the additional association information to update the association information;
receiving physiological data of a subject from one or more physiological sensors;
receiving environmental data from one or more environmental sensors, wherein the environmental data comprises conditions of the subject’s environment;
using the association information to identify the function corresponding to the unique identification number;
performing the function when at least one criterion is met, wherein the performed function comprises at least one of a tracking function and a stimulus function;
using information of at least one of the physiological data, the environmental data, and the performed function to identify at least one requirement of the subject;
transmitting instructions to at least one activity device to address the at least one requirement.

However, it has been known in the art of location tracking to implement wherein the association information associates each unique identification number with a function, intermittently receiving additional association information, wherein the additional information comprises an updated association of each unique identification number with a function; using the additional association information to update the association information; receiving physiological data of a subject from one or more physiological sensors; receiving environmental data from one or more environmental sensors, wherein the environmental data comprises conditions of the subject’s environment; performing the function when at least one criterion is met, wherein the performed function comprises at least one of a tracking function and a stimulus function; using information of at least one of the physiological data, the environmental data, and the performed function to identify at least one requirement of the subject; transmitting instructions to at least one activity device to address the at least one requirement, as suggested by Bonge, which discloses wherein the association information associates each unique identification number with a function (Bonge: [0006], [0054], [0104]-[0107], and FIG. 6: The remote transceiver device 13 may then send a signal to the animal-worn device 1 instructing it to activate selected outputs according to a set of pre-programmed instructions. For example, the remote transceiver device 13 may be used as an area restriction device wherein it instructs the animal-worn device 1 to activate a shock , intermittently receiving additional association information (Bonge: [0018], [0083]-[0084], [0087], [0089], [0093], [0096], [0100]-[0101], [0114]-[0115], FIG. 11-17, FIG. 19-27), wherein the additional information comprises an updated association (Bonge: [0018], [0083]-[0084], [0087], [0089], [0093], [0096], [0100]-[0101], [0114]-[0115], FIG. 11-17, FIG. 19-27) of each unique identification number with a function (Bonge: [0018], [0083]-[0084], [0087], [0089], [0093], [0096], [0100]-[0101], [0114]-[0115], FIG. 11-17, FIG. 19-27: FIG. 21 shows a second leash control graphical interface 142 that may be displayed on the graphic display panel 48 of the wireless mobile device 4. The second leash control graphical interface 142 may include setup information to allow the human user to configure the settings of the "Virtual Leash" application. A distance slider 81 may be included to allow the human user to select the distance from the wireless mobile device 4 where the predetermined boundary 77 will exist. The duration slider 64 may be included to allow the human user to select the length of the shock stimulus or other stimulus sent from the shock generator 33, the tone generator 37, etc. The intensity slider 65 may be included to allow the human user to fine tune the level of intensity by sliding the digital dial along the intensity slider 65 to increase or decrease the level of intensity, which may be indicated by the percentage level of the intensity. The second leash control graphical interface 142 may also include the connected device indicator 51 to indicate the animal-worn device 1 that has been selected. The second leash control graphical interface 142 may include the return button 67 to allow the human user to return to a previous graphical interface, such as the first leash control graphical interface 141); using the additional association information to update the association information (Bonge: [0018], [0083]-[0084], [0087], [0089], [0093], [0096], [0100]-[0101], [0114]-[0115], FIG. 11-17, FIG. 19-27); receiving physiological data of a subject from one or more physiological sensors (Bonge: [0014], [0016], [0055], [0061], [0063], [0068], [0070], [0082], and FIG. 7 the sensors including the temperature sensor 20 and the heart rate monitor 24: Further embodiments monitor the animal's behavior or health and fitness. For example, embodiments may monitor the ; receiving environmental data from one or more environmental sensors (Bonge: [0061], [0063], [0068], [0070], and FIG. 7), wherein the environmental data comprises conditions of the subject’s environment (Bonge: [0014], [0016], [0055], [0061], [0082], [0110], and FIG. 7 the heart rate monitor 24: The animal-worn device 1 may include a temperature sensor 20 capable of measuring an ambient environmental temperature and/or the animal's 3 body temperature); performing the function when at least one criterion is met (Bonge: [0006], [0054], [0104]-[0107], and FIG. 6), wherein the performed function comprises at least one of a tracking function and a stimulus function (Bonge: [0005], [0052], [0069], [0075], [0077], [0080], [0089], FIG. 11-17,  and FIG. 19-27 : "Settings" information may include buttons or the like to allow the human user to set several individually selectable stimulus levels and durations for the selected animal-worn device 1. For example, "Settings" graphical interface 123 may include intensity buttons 63 to allow the human user to select different intensity levels for the shock stimulus sent from the shock generator 33 to the electrodes 43, 44 that are used to correct animal behavior. As an alternative to or in addition to the intensity buttons 63, the "Settings" graphical interface 123 may include an intensity slider 65 that allows the human user to fine tune the level of intensity by sliding a digital dial along the intensity slider 65 to increase or decrease the level of intensity, which may be indicated by the percentage level of the intensity. The "Settings" graphical interface 123 may also include a duration slider 64 to allow the human user to select the length of the shock stimulus sent from the shock generator 33. The "Settings" graphical interface 123 may include "Record Command" options 66 to allow the human user to record commands that can be sent to the animal 3 via the audio processor 35 and speaker 36 so that the human user can provide the animal 3 with a voice command at a later time. For example, this can be used when the animal 3 is at a distance to allow the human user to provide the voice command through the animal-worn device 1. The "Settings" graphical interface 123 may include a return button 67 to allow the human user ; using information of at least one of the physiological data, the environmental data, and the performed function to identify at least one requirement of the subject (Bonge: [0054]-[0055] and FIG. 6: The remote transceiver device 13 may also communicate with the wireless mobile device 4 or the other wireless devices previously described for dynamic control of the animal's 3 environment. For example, the remote transceiver 13 may receive instructions in real time from the wireless mobile device 4 or other wireless devices instructing it to turn on sprinklers or air conditioning when the animal's 3 temperature rises above a predetermined set point. For another example, the remote transceiver 13 may be instructed to turn on soothing music when the animal 3 is whining. A wide variety of pre-programmed tasks are possible using external devices wirelessly in communication with the wireless mobile device 4 and the animal-worn transceiver 1); transmitting instructions to at least one activity device to address the at least one requirement (Bonge: [0054]-[0055] and FIG. 6: The remote transceiver device 13 may also communicate with the wireless mobile device 4 or the other wireless devices previously described for dynamic control of the animal's 3 environment. For example, the remote transceiver 13 may receive instructions in real time from the wireless mobile device 4 or other wireless devices instructing it to turn on sprinklers or air conditioning when the animal's 3 temperature rises above a predetermined set point. For another example, the remote transceiver 13 may be instructed to turn on soothing music when the animal 3 is whining. A wide variety of pre-programmed tasks are possible using external devices wirelessly in communication with the wireless mobile device 4 and the animal-worn transceiver 1).

Therefore, in view of teachings by Eramian and Bonge, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Eramian, to include wherein the association information associates each unique identification number with a function, intermittently receiving additional association information, wherein the additional information comprises an updated association of each unique identification number with a function; using the additional association information to update the association information; receiving physiological data of a subject from one or more physiological sensors; receiving environmental data from one or more environmental sensors, wherein the environmental data comprises conditions of the subject’s environment; performing the function when at least one criterion is met, wherein the performed function comprises at least one of a tracking function and a stimulus function; using information of at least one of the physiological data, the environmental data, and the performed function to identify at least one requirement of the subject; transmitting instructions to at least one activity device to address the at least one requirement, as suggested by Bonge. The motivation for this is to prevent an animal away from a predetermined area.

The combination of Eramian and Bonge does not explicitly disclose the method steps of using the association information to identify the function corresponding to the unique identification number.

However, it has been known in the art of location tracking to implement the method steps of using the association information to identify the function corresponding to the unique identification number, as suggested by Rosen, which discloses the method steps of using the association information to identify the function (Rosen: Abstract, [0024]-[0025], [0029]-[0030], [0032], [0034], [0054]: The tracking device may be configured to operate in different modes of activity (i.e., low-power modes) based on information identified within received safe-zone broadcasts, [0060]: The tracking device may compare the determined identities of the transmitting devices of received messages to a locally-stored database containing identifying information describing devices associated with recognized safe-zones. For example, the database may contain data entries including serial numbers for the base safe-zone beacon and the portable safe-zone beacon. If the identifying corresponding to the unique identification number (Rosen: Abstract, [0046], [0051]: each portable safe-zone broadcast may include a unique message identifier (e.g., a message number or a unique timestamp code), that the tracking device and/or portable safe-zone beacon may use to identify received and/or transmitted messages,  [0060], [0064], [0075], and FIG. 2-3: the tracking device may receive a message including a key code known only to the tracking device and the base safe-zone beacon, such as a base safe-zone identifier), and performing the function when at least one criterion is met (Rosen: Abstract, [0024]-[0025], [0029]-[0030], [0032], [0034], [0054]: The tracking device may be configured to operate in different modes of activity (i.e., low-power modes) based on information identified within received safe-zone broadcasts, [0060]: The tracking device may compare the determined identities of the transmitting devices of received messages to a locally-stored database containing identifying information describing devices associated with recognized safe-zones. For example, the database may contain data entries including serial numbers for the base safe-zone beacon and the portable safe-zone beacon. If the identifying information of the transmitting device of a received message matches a base safe-zone (e.g., base safe-zone beacon) entry within the database, the tracking device may determine a base safe-zone broadcast was received).

Therefore, in view of teachings by Eramian, Bonge, and Rosen it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Eramian and Bonge, to include the method steps of using the association information to identify the function corresponding to the unique identification number; performing the function when at least one criterion is met, as suggested by Rosen. The motivation for this is to activate an assign function of a tracking device based on its location.

As to claim 44, Eramian, Bonge, and Rosen disclose the limitations of claim 43 further comprising the method of claim 43, wherein the association information associates each unique number of the at least one communications module with a distance value (Bonge: [0005], [0015], [0054]-[0055], [0066]-[0067], [0071], [0079], [0097]-[0107], and FIG. 19-23: The multipath effect of direct and reflected RF signals makes it difficult to estimate distance between a transmitter and receiver using just the magnitude of RSSI at the receiver. This is especially true in the 2.4 GHz frequency band where a wavelength is only about 5 inches. However, using multiple antennae in addition to, in one embodiment, taking advantage of the frequency hopping property of BlueTooth Low Energy 4.0 communications at 2.4 GHz, helps to mitigate the phase cancellation effect by keeping a history of the reported signal strength for each band compared to the average of all bands, and predicting for each band the ratio of its signal strength versus the average. This allows the animal-worn transmitter 1 to operate as an RF containment system by sensing the approximate distance from a central Bluetooth transmitter, such as the dual antenna wireless fence transmitter 87. If the distance is too great, the collar may produce various stimuli which instruct the pet to return to an acceptable distance, thus implementing a containment system with a circular invisible fence centered at the Bluetooth transmitter).

As to claim 45, Eramian, Bonge, and Rosen disclose the limitations of claim 44 further comprising the method of claim 44, using information of the detected radio frequency signal to estimate a distance from the wearable device to the location of the communications module (Bonge: [0005], [0015], [0054]-[0055], [0066]-[0067], [0071], [0079], [0097]-[0107], and FIG. 19-23: The multipath effect of direct and reflected RF signals makes it difficult to estimate distance between a transmitter and receiver using just the magnitude of RSSI at the receiver. This is especially true in the 2.4 GHz frequency band where a wavelength is only about 5 inches. However, using multiple antennae in addition to, in one embodiment, taking advantage of the frequency hopping property of BlueTooth Low Energy 4.0 communications at 2.4 GHz, helps to mitigate the phase cancellation effect by keeping a history of the reported signal strength for each band compared to the average of all bands, and predicting for each band the ratio of its signal strength versus the average. This allows the animal-worn transmitter 1 to operate as an RF containment system by sensing the approximate distance from a central Bluetooth transmitter, such as the dual antenna wireless fence transmitter 87. If the distance is too great, the collar may produce various stimuli which instruct the pet to return to an acceptable distance, thus implementing a containment system with a circular invisible fence centered at the Bluetooth transmitter).

As to claim 46, Eramian, Bonge, and Rosen disclose the limitations of claim 45 further comprising the method of claim 45, using the association information to identify the corresponding distance value (Bonge: [0005], [0015], [0054]-[0055], [0066]-[0067], [0071], [0079], [0097]-[0107], and FIG. 19-23: Using the RSSI, the "Leash Control" application allows human user to select a predetermined boundary 77 and if the animal-worn device 1 moves farther from the wireless mobile device 4 than the predetermined boundary 77, specific outputs can be triggered or deactivated. For example, if the animal-worn device 1 moves outside the predetermined boundary 77, the animal-worn device 1 may send a stimulus to the animal 3, such as a shock stimulus via the electrodes 43, 44 and Rosen: Abstract, [0024]-[0025], [0029]-[0030], [0032], [0034], [0054]: The tracking device may be configured to operate in different modes of activity (i.e., low-power modes) based on information identified within received safe-zone broadcasts, [0060]: The tracking device may compare the determined identities of the transmitting devices of received messages to a locally-stored database containing identifying information describing devices associated with recognized safe-zones. .

As to claim 47, Eramian, Bonge, and Rosen disclose the limitations of claim 46 further comprising the method of claim 46, wherein the meeting the at least one criterion comprises the estimated distance being less than the distance value (Bonge: [0005], [0015], [0054]-[0055], [0066]-[0067], [0071], [0079], [0097]-[0107], and FIG. 19-23: The data may be sent to the wireless mobile device 4 in real-time or at a later time via one of the communication protocols previously described. A software application on the wireless mobile device 4 may allow the data to be displayed on the wireless mobile device 4. This same software application, or a different application, on the wireless mobile device 4 may be used by the human operator to send inputs to the remote transceiver device 13. For example, the human user may input the predetermined distance in embodiments where the remote transceiver device 13 is used as an area restriction device or wireless fence).

As to claim 48, Eramian, Bonge, and Rosen disclose the limitations of claim 46 further comprising the method of claim 46, wherein the meeting the at least one criterion comprises the estimated distance being greater than the distance value (Bonge: [0005], [0015], [0054]-[0055], [0066]-[0067], [0071], [0079], [0097]-[0107], and FIG. 19-23: Using the RSSI, the "Leash Control" application allows human user to select a predetermined boundary 77 and if the animal-worn device 1 moves farther from the wireless mobile device 4 than the predetermined boundary 77, specific outputs can be triggered or deactivated. For example, if the animal-worn device 1 moves outside the predetermined boundary 77, the animal-worn device 1 may send a stimulus to the animal 3, such as a shock stimulus via the electrodes 43, 44).

As to claim 50, Eramian, Bonge, and Rosen disclose the limitations of claim 43 further comprising the method of claim 43, wherein the subject comprises animal (Eramian: [0013], [0024], [0026], [0039], [0041], and FIG. 1, Bonge: [0006], [0054], [0104]-[0107], and FIG. 6, and Rosen: [0004], [0024], [0026]-[0027], [0036], [0043], and FIG. 1-3).

As to claim 54, Eramian, Bonge, and Rosen disclose the limitations of claim 43 further comprising the method of claim 43, wherein the stimulus function comprises applying a negative stimulus to the subject (Bonge: [0005], [0015], [0054]-[0055], [0066]-[0067], [0071], [0079], [0097]-[0107], and FIG. 19-23: The multipath effect of direct and reflected RF signals makes it difficult to estimate distance between a transmitter and receiver using just the magnitude of RSSI at the receiver. This is especially true in the 2.4 GHz frequency band where a wavelength is only about 5 inches. However, using multiple antennae in addition to, in one embodiment, taking advantage of the frequency hopping property of BlueTooth Low Energy 4.0 communications at 2.4 GHz, helps to mitigate the phase cancellation effect by keeping a history of the reported signal strength for each band compared to the average of all bands, and predicting for each band the ratio of its signal strength versus the average. This allows the animal-worn transmitter 1 to operate as an RF containment system by sensing the approximate distance from a central Bluetooth transmitter, such as the dual antenna wireless fence transmitter 87. If the distance is too great, the collar may produce various stimuli which instruct the pet to return to an acceptable distance, thus implementing a containment system with a circular invisible fence centered at the Bluetooth transmitter).

As to claim 57, Eramian, Bonge, and Rosen disclose the limitations of claim 43 further comprising the method of claim 43, wherein the instructions include instructions for the at least one activity device to perform one or more actions for controlling the subject’s environment (Bonge: [0054]-[0055] and FIG. 6: The remote transceiver device 13 may also communicate with the wireless mobile device 4 or the other wireless devices previously described for dynamic control of the animal's 3 environment. For example, the remote transceiver 13 may receive instructions in real time from the wireless mobile device 4 or other wireless devices instructing it to turn on sprinklers or air conditioning when the animal's 3 temperature rises above a predetermined set point. For another example, the remote transceiver 13 may be instructed to turn on soothing music when the animal 3 is whining. A wide variety of pre-programmed tasks are possible using external devices wirelessly in communication with the wireless mobile device 4 and the animal-worn transceiver 1).

As to claim 58, Eramian, Bonge, and Rosen disclose the limitations of claim 57 further comprising the method of claim 57, the controlling the subject’s environment including controlling at least one of access to locations, adjusting dispensing levels of a food dispensing device, adjusting dispensing levels of a water dispensing device, adjusting temperature levels, adjusting humidity levels, adjusting lighting, adjusting sound levels, activating toy devices, controlling audio playback devices, controlling video playback devices and introducing medicines through a dispensing device (Bonge: [0054]-[0055] and FIG. 6: The remote transceiver device 13 may also communicate with the wireless mobile device 4 or the other wireless devices previously described for dynamic control of the animal's 3 environment. For example, the remote transceiver 13 may receive instructions in real time from the wireless mobile device 4 or other wireless devices instructing it to turn on sprinklers or air conditioning when the animal's 3 temperature rises above a predetermined set point. For another example, the remote transceiver 13 may be instructed to turn on soothing music when the animal 3 is whining. A wide variety of pre-programmed tasks are possible using external devices wirelessly in communication with the wireless mobile device 4 and the animal-worn transceiver 1).

As to claim 60, Eramian, Bonge, and Rosen disclose the limitations of claim 43 further comprising the method of claim 43, wherein the one or more environmental sensors include at least one of a temperature sensor, a moisture sensor, a humidity sensor, an air pressure sensor, and an air quality sensor (Bonge: FIG. 7 the inputs 19-29 and 107-110 comprising the vibration sensor 19, the temperature sensor 20, the accelerometer 21, the microphone 22, the audio recorder 23, the heart rate monitor 24, the magnetometer 25, the GPS locator 26, the auxiliary radio receiver 27, the photosensor 28, the conductivity sensor 29, the humidity sensor 107, the water sensor 108, the gyroscope 109, and the camera 110).

As to claim 62, Eramian, Bonge, and Rosen disclose the limitations of claim 43 further comprising the method of claim 43, wherein the wearable device includes the one or more physiological sensors for collecting the physiological data (Bonge: [0014], [0016], [0064], [0082],[0108], [0110], [0112], FIG. 7 the inputs 19-29 and 107-110 comprising the vibration sensor 19, the temperature sensor 20, the accelerometer 21, the microphone 22, the audio recorder 23, the heart rate monitor 24, the magnetometer 25, the GPS locator 26, the auxiliary radio receiver 27, the photosensor 28, the conductivity sensor 29, the humidity sensor 107, the water sensor 108, the gyroscope 109, and the camera 110).

As to claim 63, Eramian, Bonge, and Rosen disclose the limitations of claim 43 further comprising the method of claim 43, wherein the physiological data includes timing of occurrence with respect to the physiological data (Bonge: [0014], [0016], [0064], [0082],[0108], [0110], [0112], FIG. 7, and FIG. 25-26: .

As to claim 64, Eramian, Bonge, and Rosen disclose the limitations of claim 63 further comprising the method of claim 63, wherein the one or more physiological sensors include a heart rate sensor, electrocardiogram, a blood pressure sensor, a respiration rate sensor, and temperature sensor (Bonge: [0014], [0016], [0064], [0082],[0108], [0110], [0112], FIG. 7 the inputs 19-29 and 107-110 comprising the vibration sensor 19, the temperature sensor 20, the accelerometer 21, the microphone 22, the audio recorder 23, the heart rate monitor 24, the magnetometer 25, the GPS locator 26, the auxiliary radio receiver 27, the photosensor 28, the conductivity sensor 29, the humidity sensor 107, the water sensor 108, the gyroscope 109, and the camera 110).

As to claim 65, Eramian, Bonge, and Rosen disclose the limitations of claim 62 further comprising the method of claims 62, wherein the one or more physiological sensors comprise at least one activity sensor for collecting motion and orientation data of the subject (Bonge: [0061]-[0062], [0065]-[0066], [0110], [0112], and FIG. 7 the inputs 19-29 and 107-110 comprising the vibration sensor 19, the temperature sensor 20, the accelerometer 21, the microphone 22, the audio recorder 23, the heart rate monitor 24, the magnetometer 25, the GPS locator 26, the auxiliary radio receiver 27, the photosensor 28, the conductivity sensor 29, the humidity sensor 107, the water sensor 108, the gyroscope 109, and the camera 110, and FIG. 25-26: The animal-worn device 1 may include an accelerometer 21 to detect changes in the animal's 3 speed or direction of .

As to claim 67, Eramian, Bonge, and Rosen disclose the limitations of claim 65 further comprising the method of claim 65, wherein the motion and orientation data includes timing of occurrence with respect to the collected motion and orientation data (Bonge: [0061]-[0062], [0065]-[0066], [0110], [0112], and FIG. 7 the inputs 19-29 and 107-110 comprising the vibration sensor 19, the temperature sensor 20, the accelerometer 21, the microphone 22, the audio recorder 23, the heart rate monitor 24, the magnetometer 25, the GPS locator 26, the auxiliary radio receiver 27, the photosensor 28, the conductivity sensor 29, the humidity sensor 107, the water sensor 108, the gyroscope 109, and the camera 110, and FIG. 25-26: The animal-worn device 1 may include an accelerometer 21 to detect changes in the animal's 3 speed or direction of motion. The accelerometer 21 may incorporate a multi-axis and gyroscopic architecture that may be used to automatically activate selected outputs based upon the animal's speed and direction of motion).

As to claim 68, Eramian, Bonge, and Rosen disclose the limitations of claim 65 further comprising the method of claim 65, wherein the at least one activity sensor includes at least one of an accelerometer and a gyroscope (Bonge: [0061]-[0062], [0065]-[0066], [0110], [0112], and FIG. 7 the inputs 19-29 and 107-110 comprising the vibration sensor 19, the temperature sensor 20, the accelerometer 21, the microphone 22, the audio recorder 23, the heart rate monitor 24, the magnetometer 25, the GPS locator 26, the auxiliary radio receiver 27, the photosensor 28, the conductivity sensor 29, the humidity sensor 107, the water sensor 108, the gyroscope 109, and the camera 110, and FIG. 25-26: The animal-worn device 1 may include an accel.

As to claim 72, Eramian, Bonge, and Rosen discloses all the system limitations as claimed that mirrors the method steps in claim 43; thus, claim 72 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 43, and the details are as followings: 
a system comprising,
a wearable device (Eramian: FIG. 1 the user device 110) configured to communicatively couple with a mobile device application (Eramian: [0018]-[0020], FIG. 1 the user device 110) and one or more applications running on at least one processor of a remote server (Eramian: FIG. 1 the service provider server 140);
the wearable device for receiving association information of at least one communications module (Eramian: Abstract, [0012]-[0016], [0018]-[0029], [0031], [0034]-[0049], [0051]-[0052], [0054]-[0066], [0068]-[0075], and FIG. 1: A user may set up a series of wireless beacons at a location of the user, such as home location. The wireless beacon may be established in each room or a sub-area in each room. The wireless beacons may connect to devices as the devices enter a coverage area for the wireless beacons. Each beacon may be limited in range to a particular part of the location. Using the beacons, the user may monitor the movement of a device attached to another person or animal) from the mobile device application (Bonge: [0018], [0051], [0053]-[0055], [0079], FIG. 6 and FIG. 8), wherein the association information associates each communication module of at least one communications module with a unique identification number (Eramian: [0013]: The beacon may employ BLE communications that emit a signal receivable by the device. The communication may include an identifier for the beacon, the user, and/or a service provider offering monitoring and/or check-in services through the wireless beacons, [0024], [0026], [0039], [0041], and FIG. 1: , wherein the association information associates each unique identification number with a function (Bonge: [0006], [0054], [0104]-[0107], and FIG. 6: The remote transceiver device 13 may then send a signal to the animal-worn device 1 instructing it to activate selected outputs according to a set of pre-programmed instructions. For example, the remote transceiver device 13 may be used as an area restriction device wherein it instructs the animal-worn device 1 to activate a shock output whenever the animal 3 comes within a predetermined distance), wherein the wearable device is configured for wear by a subject (Eramian: [0013], [0024], [0026], [0039], [0041], and FIG. 1 and Bonge: [0006], [0054], [0104]-[0107], and FIG. 6),
the wearable device for intermittently receiving additional association information (Bonge: [0018], [0083]-[0084], [0087], [0089], [0093], [0096], [0100]-[0101], [0114]-[0115], FIG. 11-17, FIG. 19-27), wherein the additional information comprises an updated association of each identification number with a function (Bonge: [0018], [0083]-[0084], [0087], [0089], [0093], [0096], [0100]-[0101], [0114]-[0115], FIG. 11-17, FIG. 19-27: FIG. 21 shows a second leash control graphical interface 142 that may be displayed on the ;
the wearable device for updating the association information using the additional association information (Bonge: [0018], [0083]-[0084], [0087], [0089], [0093], [0096], [0100]-[0101], [0114]-[0115], FIG. 11-17, FIG. 19-27);
the wearable device for receiving physiological data of a subject from one or more physiological sensors (Bonge: [0014], [0016], [0055], [0061], [0063], [0068], [0070], [0082], and FIG. 7 the sensors including the temperature sensor 20 and the heart rate monitor 24: Further embodiments monitor the animal's behavior or health and fitness. For example, embodiments may monitor the speed at which an animal is moving and/or the animal's body temperature, heart rate and other vital signs. Other embodiments may also monitor environmental data, such as temperature and precipitation);
the wearable device for receiving environmental data from one or more environmental sensors (Bonge: [0061], [0063], [0068], [0070], and FIG. 7), wherein the environmental data comprises conditions of the subject’s environment (Bonge: [0014], [0016], [0055], [0061], [0082], [0110], and FIG. 7 the heart rate monitor 24: The animal-worn device 1 may include a temperature sensor 20 capable of measuring an ambient environmental temperature and/or the animal's 3 body temperature);
the wearable device configured to detect a radio frequency signal transmitted by a communications module of the at least one communications module (Eramian: [0013], [0024], [0026], [0039], [0041], and FIG. 1), wherein the transmitted signal includes the unique identification number of the transmitting communications module (Eramian: [0013],[0024],[0026], [0039], [0041], and FIG. 1 and Rosen: Abstract, [0046], [0051]: each portable safe-zone broadcast may include a unique message identifier (e.g., a message number or a unique timestamp code), that the tracking device and/or portable safe-zone beacon may use to identify received and/or transmitted messages,  [0060], [0064], [0075], and FIG. 2-3: the tracking device may receive a message including a key code known only to the tracking device and the base safe-zone beacon, such as a base safe-zone identifier), the detecting including identifying the unique identification number (Eramian: [0013], [0024], [0026], [0039], [0041], and FIG. 1 and Rosen: Abstract, [0046], [0051]: each portable safe-zone broadcast may include a unique message identifier (e.g., a message number or a unique timestamp code), that the tracking device and/or portable safe-zone beacon may use to identify received and/or transmitted messages,  [0060], [0064], [0075], and FIG. 2-3: the tracking device may receive a message including a key code known only to the tracking device and the base safe-zone beacon, such as a base safe-zone identifier);
the wearable device configured to use the association information to identify the function corresponding to the unique identification number (Bonge: [0006], [0054], [0104]-[0107], and FIG. 6 and Rosen: Aband to perform the function when at least one criterion is met (Bonge: [0006], [0054], [0104]-[0107], and FIG. 6 and Rosen: Abstract, [0024]-[0025], [0029]-[0030], [0032], [0034], [0054]: The tracking device may be configured to operate in different modes of activity (i.e., low-power modes) based on information identified within received safe-zone broadcasts, [0060]: The tracking device may compare the determined identities of the transmitting devices of received messages to a locally-stored database containing identifying information describing devices associated with recognized safe-zones. For example, the database may contain data entries including serial numbers for the base safe-zone beacon and the portable safe-zone beacon. If the identifying information of the transmitting device of a received message matches a base safe-zone (e.g., base safe-zone beacon) entry within the database, the tracking device may determine a base safe-zone broadcast was received), wherein the performed function comprises at least one of a tracking function and a stimulus function (Bonge: [0005], [0052], [0069], [0075], [0077], [0080], [0089], FIG. 11-17,  and FIG. 19-27 : "Settings" information may include buttons or the like to allow the human user to set several individually selectable stimulus levels and durations for the selected animal-worn device 1. For example, "Settings" graphical interface 123 may include intensity buttons 63 to allow the human user to select different intensity levels for the shock stimulus sent from the shock generator 33 to the electrodes 43, 44 that are used to correct animal behavior. As Rosen: Abstract, [0024]-[0025], [0029]-[0030], [0032], [0034], [0054]: The tracking device may be configured to operate in different modes of activity (i.e., low-power modes) based on information identified within received safe-zone broadcasts, [0060]: The tracking device may compare the determined identities of the transmitting devices of received messages to a locally-stored database containing identifying information describing devices associated with recognized safe-zones. For example, the database may contain data entries including serial numbers for the base safe-zone beacon and the portable safe-zone beacon. If the identifying information of the transmitting device of a received message matches a base safe-zone (e.g., base safe-zone beacon) entry within the database, the tracking device may determine a base safe-zone broadcast was received);
the wearable device configured to provide information of at least one of the physiological data, the environmental data, and the performed function to one or more of the mobile device application and the one or more applications (Bonge: [0015], [0054]: Data may be stored in the animal-worn device 1, such as the number of times the animal 3 has come within or left the predetermined distance. The data may be sent to the wireless mobile device 4 in real-time or at a later time via one of the communication protocols previously described. A software application on the wireless mobile device 4 may allow the data to be displayed on the wireless mobile device 4, [0095], [0101], FIG. 1 and FIG. 18: Such embodiments may also keep track of data related to the training, such as the number of times a dog has barked during a certain period or the number of times the animal has come into the field of a proximity sensor);
at least one of the wearable device, the mobile device application, and the one or more applications configured to use information of the at least one of the physiological data, the environmental data, and the performed function to identify at least one requirement of the subject (Bonge: [0054]-[0055] and FIG. 6: The remote transceiver device 13 may also communicate with the wireless mobile device 4 or the other wireless devices previously described for dynamic control of the animal's 3 environment. For example, the remote transceiver 13 may receive instructions in real time from the wireless mobile device 4 or other wireless devices instructing it to turn on sprinklers or air conditioning when the animal's 3 temperature rises above a predetermined set point. For another example, the remote transceiver 13 may be instructed to turn on soothing music when the animal 3 is whining. A wide variety of pre-programmed tasks are possible using external devices wirelessly in communication with the wireless mobile device 4 and the animal-worn transceiver 1);
the at least one of the wearable device, the mobile device application, and the one or more applications configured to transmit instructions to at least one activity device to address the at least one requirement (Bonge: [0054]-[0055] and FIG. 6: The remote transceiver device 13 may also communicate with the wireless mobile device 4 or the other wireless devices previously described for dynamic control of the animal's 3 environment. For example, the remote transceiver 13 may receive instructions in real time from the wireless mobile device 4 or other wireless devices instructing it to turn on sprinklers or air conditioning when the animal's 3 temperature rises above a predetermined set point. For another example, the remote transceiver 13 may be .

Claims 49 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Eramian (Eramian – US 2015/0350848 A1) in view of Bonge, Jr. (Bonge – US 2016/0021506 A1) and Rosen et al. (Rosen – US 2014/0062695 A1) and further in view of Wilson (Wilson – US 2013/0169441 A1).


As to claim 49, Eramian, Bonge, and Rosen disclose the limitations of claim 46 except for the claimed limitations of the method of claim 46, wherein the meeting the at least one criterion comprises the estimated distance being between a range of distance values.
However, it has been known in the art of tracking and locating animal to implement the meeting the at least one criterion comprises the estimated distance being between a range of distance values, as suggested by Wilson, which discloses the meeting the at least one criterion comprises the estimated distance being between a range of distance values ([0006]-0010], [0012]-[0017], [0020]-[0022], and FIG. 1-15: The first/outer signal (being transmitted from the off-limits receiver/transmitter) will act as a warning signal informing the pet that it is coming too close to the off-limits area. The second signal defines the area the owner wishes to be off-limits to the pet. Once the pet comes in contact with the outer signal radius, a bright light will flash from the off-limits receiver/transmitter accompanied by a soft 27 kHz beep warning the pet that it is getting too close to the off-limits area. This powerful LED light acts as a communicator with the pet, informing the pet that it is watching the off limits area. The flash will continue until the pet leaves the warning area. If the pet decides to continue entering into the second signal, despite the previous warning (flashing light), a loud 27 
Therefore, in view of teachings by Eramian, Bonge, Rosen, and Wilson, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Eramian, Bonge, and Rosen, to include the meeting the at least one criterion comprises the estimated distance being between a range of distance values, as suggested by Wilson. The motivation for this is to prevent an animal away from a predetermined area.

As to claim 55, Eramian, Bonge, and Rosen disclose the limitations of claim 43 except for the claimed limitations of the method of claim 43, wherein the association information associates each unique number with a permitted time.
However, it has been known in the art of tracking and locating animal to implement the association information associates each unique number with a permitted time, as suggested by Wilson, which discloses the association information associates each unique number with a permitted time ([0006]-0010], [0012]-[0017], [0020]-[0022], and FIG. 1-15: If the pet does not enter into the off-limits area but does not leave the warning area and remains in the warning radius for three seconds or longer a loud 27 kHz alarm will accompany the light already flashing and will continue until the pet leaves the area. This feature is designed to prevent the device's battery life from being drained, as well as, prevent the pet from finding a way to overcome the off-limits device). 
Therefore, in view of teachings by Eramian, Bonge, Rosen, and Wilson, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Eramian, Bonge, and Rosen, to include the association information associates each unique number with a permitted time, as suggested by Wilson. The motivation for this is to prevent an animal away from a predetermined area.

As to claim 56, Eramian, Bonge, Rosen, and Wilson disclose the limitations of claim 55 except for the claimed limitations of the method of claim 55, comprising using the association information to identify the corresponding permitted time, wherein the performance of the function is blocked during the permitted time.
However, it has been known in the art of tracking and locating animal to implement using the association information to identify the corresponding permitted time, wherein the performance of the function is blocked during the permitted time, as suggested by Wilson, which discloses using the association information to identify the corresponding permitted time, wherein the performance of the function is blocked during the permitted time ([0006]-0010], [0012]-[0017], [0020]-[0022], and FIG. 1-15: If the pet does not enter into the off-limits area but does not leave the warning area and remains in the warning radius for three seconds or longer a loud 27 kHz alarm will accompany the light already flashing and will continue until the pet leaves the area. This feature is designed to prevent the device's battery life from being drained, as well as, prevent the pet from finding a way to overcome the off-limits device: thus it is reasonable to interpret that the loud 27 KHZ alarm will be blocked within 1-3 seconds). 
Therefore, in view of teachings by Eramian, Bonge, Rosen, and Wilson, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Eramian, Bonge, and Rosen, to include using the association information to identify the corresponding permitted time, wherein the performance of the function is blocked during the permitted time, as suggested by Wilson. The motivation for this is to prevent an animal away from a predetermined area.

Claims 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Eramian (Eramian – US 2015/0350848 A1) in view of Bonge, Jr. (Bonge – US 2016/0021506 A1) and Rosen et al. (Rosen – US 2014/0062695 A1) and further in view of Dempsey et al. (Dempsey – US 2010/0321180 A1).

As to claim 51, Eramian, Bonge, and Rosen disclose the limitations of claim 43 further comprising the method of claim 43, wherein the tracking function comprises logging information of the communications model corresponding to the performed function (Bonge: [0015], [0054]: Data may be stored in the animal-worn device 1, such as the number of times the animal 3 has come within or left the predetermined distance. The data may be sent to the wireless mobile device 4 in real-time or at a later time via one of the communication protocols previously described. A software application on the wireless mobile device 4 may allow the data to be displayed on the wireless mobile device 4, [0095], [0101], FIG. 1 and FIG. 18: Such embodiments may also keep track of data related to the training, such as the number of times a dog has barked during a certain period or the number of times the animal has come into the field of a proximity sensor), except for the claimed limitations of wherein the logged information includes the unique identification number of the communications module.
However, it has been known in the art of tracking and locating animal to implement the logged information includes the unique identification number of the communications module, as suggested by Dempsey, which discloses the logged information includes the unique identification number of the communications module (Dempsey: Abstract, [0064]-[0065], [0079], [0092], [0109], [0118], [0130], FIG. 4 and FIG. 13-14: the hand washing monitor 1410 may log or otherwise record "wash stamps" generated by the monitor 1420 of the hand washing station 1415 and data pertaining to the received "wash stamp." Data pertaining to the "wash stamp" may include the identification number of the hand washing station 1415 from which the "wash stamp" was received as well as the time and date the "wash stamp" was received. This data may then be used to determine compliance with hand washing requirements. For example, to determine if the hospital staff member has washed their hands, the data recorded by the hand washing monitor 1410 may be consulted to indicate, among other things, whether a "wash stamp" has been received, when it was received, and from which hand washing station 1415 it was received). 
Therefore, in view of teachings by Eramian, Bonge, Rosen, and Dempsey, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Eramian, Bonge, and Rosen, to include the logged information includes the unique identification number of the communications module, as suggested by Dempsey. The motivation for this is to monitor activity of a wearable device within a zone.

As to claim 52, Eramian, Bonge, Rosen, and Dempsey disclose the limitations of claim 51 further comprising the method of claim 51, wherein the logged information includes one or more of a time and a duration of the performed function (Bonge: [0015], [0054]: Data may be stored in the animal-worn device 1, such as the number of times the animal 3 has come within or left the predetermined distance. The data may be sent to the wireless mobile device 4 in real-time or at a later time via one of the communication protocols previously described. A software application on the wireless mobile device 4 may allow the data to be displayed on the wireless mobile device 4, [0095], [0101], FIG. 1 and FIG. 18: Such embodiments may also keep track of data related to the training, such as the number of times a dog has barked during a certain period or the number of times the animal has come into the field of a proximity sensor and Dempsey: Abstract, [0064]-[0065], [0079], [0092], [0109], [0118], [0130], FIG. 4 and FIG. 13-14).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Eramian (Eramian – US 2015/0350848 A1) in view of Bonge, Jr. (Bonge – US 2016/0021506 A1) and Rosen et al. (Rosen – US 2014/0062695 A1) and further in view of Brudny et al. (Brudny – US 5,810,747).

As to claim 53, Eramian, Bonge, and Rosen disclose the limitations of claim 43 further comprising the method of claim 43, wherein the stimulus function comprises applying a positive stimulus to the subject (Bonge: [0014], [0052], [0076], [0086], [0089], [0091], [0093], [0100], FIG. 7, FIG. 14, FIG. 17, and FIG. 21: As an alternative to or in addition to the intensity buttons 63, the "Settings" graphical interface 123 may include an intensity slider 65 that allows the human user to fine tune the level of intensity by sliding a digital dial along the intensity slider 65 to increase or decrease the level of intensity, which may be indicated by the percentage level of the intensity. The "Settings" graphical interface 123 may also include a duration slider 64 to allow the human user to select the length of the shock stimulus sent from the shock generator 33), except for the claimed limitations wherein the positive stimulus comprises a positive tone.
However, it has been known in the art of generating an alarm to implement the positive stimulus comprises a positive tone, as suggested by Brudny, which discloses the positive stimulus comprises a positive tone (Brudny: Abstract, column 2 lines 11-30, column 13 lines 5-15, and FIG. 1: The patient may only be able to meet this goal with minimal efficiency. However, the smallest correct response is encouraged by positive reinforcers such as a tone that is given as a reward for the patient's efforts).
Therefore, in view of teachings by Eramian, Bonge, Rosen, and Brudny, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Eramian, Bonge, and Rosen, to include the positive stimulus comprises a positive tone, as suggested by Brudny. The motivation for this is to provide positive tone as a reward feedback as a known alternative method for providing feedback.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ruster et al., US 2013/0227540 A1, discloses updating peripheral device firmware via a portable device.
Lalor, US 7,562,640 B2, discloses animal collar.
Eaton et al., US 2007/0107668 A1, discloses system for monitoring an animal.
Cavalcante et al. 2012 Audio beacon providing location-aware content for low-end mobile devices.
Dieng et al. 2019 Outdoor Localization and Distance Estimation Based on Dynamic RSSI Measurements in LoRa Networks: Application to Cattle Rustling Prevention.
Jukan et al. 2016 Smart Computing and Sensing Technologies for Animal Welfare A Systematic Review.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG PHAM/Primary Examiner, Art Unit 2684